Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-10 is indicated because the closest prior art of record, Sato, fails to disclose, teach, or fairly suggest first and second wavelength conversion elements and a wavelength conversion section. Secondary reference Kwon discloses a first and second wavelength conversion elements and a wavelength conversion section, as set forth in the action dated 8/4/20. Kwon further teaches an "encapsulated replaceable module" (Par. 0029) for frequency tripling, which is separate from the Q switch housing (Fig. 1), and may be sealed (see Fig. 2 and Par. 0035) in order to protect the mirrors from contamination, and also allow the module to be replaced. However, Kwon fails to teach or suggest a wavelength converting section airtightly housing both the first and second wavelength conversion elements, but rather appears to teach that the wavelength conversion elements would be housed separately. The wavelength converting section as mapped to the claims is not itself airtight separate from the Q switch housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761